Citation Nr: 1614028	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  07-36 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUE

Entitlement to service connection for a neurological deficit of the second division of the fifth cranial nerve, to include paresthesia and trigeminal neuralgia on the left side of the face.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1982 to March 1985, January 1991 to June 1991, and in May 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the RO in Seattle, Washington, which denied service connection for trigeminal neuralgia on the left side of the face.

By decision dated in November 2010, the Board denied service connection for trigeminal neuralgia on the left side of the face, concluding that the claimed disability was not manifested during service and not otherwise related to service.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's November 2010 decision was vacated pursuant to a Joint Motion for Remand (JMR).  The parties requested that the Court vacate and remand the November 2010 Board decision because VA had failed to ensure that all the relevant treatment records were obtained.  The JMR stated that, in response to a December 2006 request for VA outpatient treatment records dated 1992 to 1995, the earliest dated VA treatment record was May 1995.  The VA treatment facility did not indicate that there were no further records and review of the claims file revealed that no additional efforts were made to obtain the records.  As VA did not advise the Veteran that the additional records were unavailable, VA and the Veteran jointly requested vacatur and remand of the November 2010 Board decision.  

In December 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC, to make an additional request for complete copies of any outstanding VA treatment records from January 1, 1992 to May 11, 1995.  Upon completion of the requested development, the case was returned to the Board.  In a May 2014 decision, the Board again denied service connection for trigeminal neuralgia on the left side of the face.  The Veteran again appealed the denial to the Court, and in a September 2015 memorandum decision, the Court set aside and remanded the issue on appeal for further development consistent with the decision.  Specifically, the Court found that the Board did not adequately address various pieces of evidence contained within the record.  

As the instant decision grants service connection for a neurological deficit of the second division of the fifth cranial nerve, which is a complete grant of the issue on appeal, the Board need not consider whether an additional remand to comply with the previous remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  Further, there is also no need to discuss the Board's Court remand responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006).

The Veteran testified at a Board videoconference hearing in June 2010 before the undersigned Veterans Law Judge (VLJ), who was seated in Washington, DC.  A copy of the transcript of that hearing has been associated with the record.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue of service connection for trigeminal neuralgia on the left side of the face to service connection for a neurological deficit of the second division of the fifth cranial nerve, to include paresthesia and trigeminal neuralgia on the left side of the face, in accordance with the Court's decision in Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with a neurological deficit of the second division of the fifth cranial nerve; specifically, paresthesia on the left side of the face.

2.  During service the Veteran sustained trauma to the head/face after being attacked by an injured prisoner of war (POW).

3.  The currently diagnosed neurological deficit of the second division of the fifth cranial nerve is related to the in-service head/facial trauma.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a neurological deficit of the second division of the fifth cranial nerve of paresthesia on the left side of the face have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants service connection for a neurological deficit of the second division of the fifth cranial nerve, which is a complete grant as to the issue on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for a Neurological Deficit

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Neurologic deficits (as other organic disease of the nervous system) are considered a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply to the instant matter.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases such as organic diseases of the nervous system become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2015); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran asserts that service connection for a neurological deficit of the second division of the fifth cranial nerve is warranted due to either in-service head trauma or bodily swelling.  Initially, the Board notes that the Veteran is currently diagnosed with a neurological deficit of the second division of the fifth cranial nerve.  The report from a June 2006 VA magnetic resonance imaging (MRI) reflects that the Veteran had a "definite deficit of the second division of the fifth nerve."  Further, a November 2011 VA treatment record conveys that the Veteran had a neurological deficit "across distribution of the second division of the fifth cranial nerve."

While the evidence reflects that the Veteran has a currently diagnosed neurological deficit of the second division of the fifth cranial nerve, there is confusion as to the exact disability diagnosed.  As discussed above, the issue on appeal was formally framed as service connection for trigeminal neuralgia on the left side of the face.  The basis for previously structuring the issue as such was that the Veteran had received a provisional diagnosis of trigeminal neuralgia in a May 2006 VA treatment record; however, upon review of all the evidence of record, the Board finds that the Veteran is currently diagnosed with paresthesia, and not trigeminal neuralgia, of the second division of the fifth cranial nerve on the left side of the face.

Trigeminal neuralgia is "severe, episodic pain in the area supplied by the trigeminal nerve, often precipiced by stimulation of well-defined trigger points."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1262 (32nd ed. 2012).  On the other hand, paresthesia is "an abnormal touch sensation, such as burning, prickling, or formication, often in the absence of an external stimulus."  Id. at 1383.

In the June 2006 claim, the Veteran specifically sought service connection for "numbness on the upper left side of my face."  No mention of pain was made.  Further, VA treatment records dating back to 2004 all reflect that the Veteran has continued to complain of left-facial numbness without mention of pain.  While the May 2006 VA treatment record offered a provisional diagnosis of trigeminal neuralgia, the computerized problem list found within a November 2011 VA treatment record notes that the Veteran was diagnosed with "paresthesia: left face-chronic" in February 2009.  As such, it appears to the Board, and the evidence of record supports, that after additional testing and treatment the provisional diagnosis of trigeminal neuralgia was changed to an actual diagnosis of paresthesia on the left side of the face.  For these reasons, the Board finds that the Veteran has a current diagnosis of a neurological deficit of the second division of the fifth cranial nerve of paresthesia on the left side of the face.

Next, the Board finds that the Veteran sustained facial trauma during service while deployed overseas.  At the June 2010 Board videoconference hearing, the Veteran testified that while stationed in Saudi Arabia in 1991 the task of holding down a POW during a leg amputation while under local anesthesia was assigned.  During the procedure the POW attacked the Veteran.  When the two were separated, the Veteran had facial swelling and bruising.  The Board notes that service treatment records are absent for any notation concerning this incident and/or the resulting injury; however, VA received multiple lay statements in November 2011 supporting the Veteran's contention.

A lay statement from the Veteran's former Platoon Sergeant LM conveyed that while stationed in Saudi Arabia they were deployed to the King Khalid Military City Field Hospital.  While there the Veteran sustained a facial injury from a prisoner whose leg was being amputated.  The Veteran's face was swollen and bruised after the assault.  LM, along with a Sergeant LH, filed a report on the matter.

A corresponding statement from Corporal CR reflected that he and a Private D were on guard duty outside of the Veteran's room.  While standing guard, they heard a loud noise come from the room.  Private D entered first, and when Corporal CR subsequently followed he found Private D lifting the POW off of the Veteran.  The Veteran's face was swollen and covered in blood.  Corporal CR then reported the matter to Sargent LH.

VA also received a statement from Sargent LH, who currently works in law enforcement as a police officer.  Sargent LH advanced that after receiving a report that the Veteran had been attacked, he entered the hospital room and saw the Veteran being examined by hospital staff.  Sargent LH then filed a report on the assault.

The Board finds these lay statements, along with other lay statements and evidence received throughout the course of this appeal, supports a finding that during service the Veteran sustained trauma to the head/face after being attacked by an injured POW.



Finally, the Board also finds that, after a review of all the evidence of record, both lay and medical, the evidence is at least in equipoise as to whether the Veteran's currently diagnosed neurological deficit of the second division of the fifth cranial nerve is related to the in-service head/facial trauma.  

The Veteran has not received a VA neurological examination; however, a VA Medical Center (VAMC) examined the Veteran in November 2011.  Initially, the VA examiner noted that the Veteran had reported having in-service facial/head trauma, and that the Veteran also advanced having numbness across the second division of the fifth cranial nerve ever since the injury.  At the conclusion of the examination, the VA physician opined that the peripheral trigeminal nerve injury was consistent with the trauma sustained at the field hospital.

In May 2006, the Veteran sought treatment for facial numbness that was first noticed after a bodily swelling incident in 1992.  The record reflects that a VA physician advanced that the numbness could have been the result of some trigeminal nerve compression caused by the swelling.  As this statement was merely speculative and made without knowledge of the Veteran's in-service head/facial injury, the Board finds it to be of minimal probative value.

The Veteran is currently diagnosed with paresthesia on the left side of the face, which stems from a neurological deficit of the second division of the fifth cranial nerve, and during service the Veteran sustained head/facial trauma after being attacked by a POW whose leg was being amputated.  A VA physician has linked the in-service head/facial trauma with the currently diagnosed neurological deficit.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a neurological deficit of the second division of the fifth cranial nerve was incurred in active service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


As service connection has been granted on a direct basis, there is no need to discuss entitlement to service connection on a presumptive, or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).


ORDER

Service connection for a neurological deficit of the second division of the fifth cranial nerve of paresthesia on the left side of the face is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


